Exhibit 10.2


EIGHTEENTH SUPPLEMENTAL INDENTURE
This Eighteenth Supplemental Indenture (this “Supplemental Indenture”), dated as
of December 12, 2017, is by and among Energy Transfer Partners, L.P., a Delaware
limited partnership, as successor entity under the Indentures referred to below
(the “Partnership”), Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership (the “Subsidiary Guarantor”), and U.S. Bank National
Association, as trustee (the “Trustee”).
WITNESSETH
WHEREAS, the Partnership is the sole member of Sunoco Logistics Partners GP LLC,
a Delaware limited liability company and general partner of the Guarantor;
WHEREAS, the Partnership is party to that certain (i) Credit Agreement dated as
of December 1, 2017 among the Partnership, Wells Fargo Bank, National
Association, as administrative agent, the other lenders party thereto and the
other parties named therein (the “Revolving Credit Agreement”) and (ii) 364-Day
Credit Agreement dated as of December 1, 2017 among the Partnership, Wells Fargo
Bank, National Association, as administrative agent, the other lenders party
thereto and the other parties named therein (the “364-Day Credit Agreement” and,
together with the Revolving Credit Agreement, the “Credit Agreements”);
WHEREAS, the Subsidiary Guarantor entered into the following guarantees: (i)
Guaranty, dated as of December 1, 2017, by and among the Subsidiary Guarantor,
the Partnership and Wells Fargo Bank, National Association, as administrative
agent, pursuant to which the Subsidiary Guarantor has guaranteed the obligations
of the Partnership under the Revolving Credit Agreement, and (ii) Guaranty,
dated as of December 1, 2017, by and among the Subsidiary Guarantor, the
Partnership and Wells Fargo Bank, National Association, as administrative agent,
pursuant to which the Subsidiary Guarantor has guaranteed the obligations of the
Partnership under the 364-Day Credit Agreement;
WHEREAS, pursuant to Section 3.2 of each of the supplemental indentures listed
on Annex A hereto to the Base Indenture, dated as of January 18, 2005 (the “Base
Indenture” and, as supplemented by each such supplemental indenture and as
further amended, supplemented or otherwise modified to date with respect to the
applicable series of Notes, the “Indenture” and, collectively, the
“Indentures”), by and among the Partnership, the guarantors party thereto and
U.S. Bank National Association (as successor to Wachovia Bank, National
Association), as trustee, any Subsidiary of the Partnership that is not then a
Subsidiary Guarantor (as defined in each of the Indentures) guarantees, becomes
a co-obligor with respect to or otherwise provides direct credit support for any
other obligations of the Partnership under the Credit Agreement, then the
Partnership shall cause such Subsidiary to promptly execute a supplemental
indenture to the Base Indenture providing for the guarantee by such Subsidiary
of the Partnership’s obligations under each series of Notes (as defined below)
in accordance with Article X of the Base Indenture;
WHEREAS, Section 9.01(4) of the Base Indenture provides that, without the
consent of any Holders, the applicable Indenture may be amended to provide for
the addition of any Subsidiary as Subsidiary Guarantor as provided in such
Indenture;


1







--------------------------------------------------------------------------------




WHEREAS, the Subsidiary Guarantor desires to fully and unconditionally guarantee
all of the Partnership’s obligations with respect to the Debt Securities listed
on Annex A hereto (collectively, the “Notes”) in accordance with Article X of
the Base Indenture;
WHEREAS, the Partnership and the Subsidiary Guarantor desire and have requested
the Trustee to join in entering into this Supplemental Indenture;
WHEREAS, the Partnership and the Subsidiary Guarantor have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
(i) all conditions precedent provided in the applicable Indenture relating to
the execution and delivery of this Supplemental Indenture have been complied
with and (ii) the Supplemental Indenture complies with the Indentures, is
authorized or permitted by the terms of the Indentures, and is valid and binding
upon the Partnership and the Subsidiary Guarantor pursuant to the respective
terms thereof;
WHEREAS, the Partnership and the Subsidiary Guarantor have been authorized by
Board Resolutions or equivalent partnership or corporate action to enter into
this Supplemental Indenture;
WHEREAS, pursuant to Section 9.01 of each applicable Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture by the Partnership and the Subsidiary Guarantor to
make this Supplemental Indenture valid and binding on the Partnership and the
Subsidiary Guarantor, as applicable, have been complied with or have been done
or performed.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Partnership, the Subsidiary Guarantor and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders of each
series of Notes as follows:
ARTICLE ONE
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR


The Subsidiary Guarantor represents and warrants to the Trustee as follows:
Section 1.01.GOOD STANDING. It is a limited partnership duly formed, validly
existing and, to the extent applicable, in good standing under the laws of the
state of its formation as set forth in the preamble hereto.
Section 1.02.AUTHORIZATION. The execution, delivery and performance by it of
this Supplemental Indenture have been authorized and approved by all necessary
limited partnership action on its part.




2







--------------------------------------------------------------------------------




ARTICLE TWO
THE GUARANTEE


Section 2.01.GUARANTEE. The Subsidiary Guarantor hereby agrees to provide an
unconditional Guarantee on the terms and subject to the conditions set forth in
each of the Indentures, including but not limited to Article X thereof.
ARTICLE THREE
MISCELLANEOUS


Section 3.01. CAPITALIZED TERMS. Terms used herein and not defined herein shall
have the meanings assigned to them in the applicable Indenture.
Section 3.02. EFFECTIVENESS OF SUPPLEMENTAL INDENTURE. This Supplemental
Indenture shall become effective as of the date hereof upon its execution by the
Partnership, the Subsidiary Guarantor and the Trustee.
Section 3.04. RATIFICATION OF THE INDENTURES; SUPPLEMENTAL INDENTURE. Each of
the Indentures is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. Upon
the execution and delivery of this Supplemental Indenture by the Partnership,
the Subsidiary Guarantor and the Trustee, this Supplemental Indenture shall form
a part of each applicable Indenture for all purposes, and the Partnership, the
Subsidiary Guarantor, the Trustee and every Holder of each series of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby. Any
and all references to the applicable Indenture, whether within such indenture or
in any notice, certificate or other instrument or document, shall be deemed to
include a reference to this Supplemental Indenture (whether or not made), unless
the context shall require otherwise.
Section 3.05. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 3.06. THE TRUSTEE. The Trustee shall not be responsible in any manner
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals or statements contained herein, all of
which are made by the Partnership and the Subsidiary Guarantor and the Trustee
assumes no responsibility for their correctness.
Section 3.07. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or electronic format
(i.e. “pdf” or “tif”) transmission shall constitute effective execution and
delivery of this Supplemental Indenture as to the parties hereto and may be used
in lieu of the original Supplemental Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or electronic format (i.e. “pdf” or
“tif”) shall be deemed to be their original signatures for all purposes.


3







--------------------------------------------------------------------------------




Section 3.08. EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
[Signature Pages Follow]


4







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.
 
 
PARTNERSHIP:
 
 
 
 
 
 
 
 
ENERGY TRANSFER PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
Energy Transfer Partners GP, L.P.
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
Energy Transfer Partners, L.L.C.
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Long
 
 
 
Name:
Thomas E. Long
 
 
 
Title:
Chief Financial Officer
 

 
 
SUBSIDIARY GUARANTOR:
 
 
 
 
 
 
 
 
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.
 
 
 
 
 
 
 
 
By:
Sunoco Logistics Partners GP LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Long
 
 
 
Name:
Thomas E. Long
 
 
 
Title:
Chief Financial Officer
 

 
 
TRUSTEE:
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
 
 
 
 
 
By:
/s/ Alejandro Hoyos
 
 
 
Name:
Alejandro Hoyos
 
 
 
Title:
Authorized Signer
 








--------------------------------------------------------------------------------





Annex A
Senior Notes and Supplemental Indentures
•
6.625% Senior Notes due 2036 (issued pursuant to the Fifth Supplemental
Indenture, dated as of October 23, 2006)

•
6.70% Senior Notes due 2018 (issued pursuant to the Sixth Supplemental
Indenture, dated as of March 28, 2008 (the “Sixth Supplemental Indenture”))

•
7.50% Senior Notes due 2038 (issued pursuant to the Sixth Supplemental
Indenture)

•
9.70% Senior Notes due 2019 (issued pursuant to the Seventh Supplemental
Indenture, dated as of December 23, 2008)

•
9.00% Senior Notes due 2019 (issued pursuant to the Eighth Supplemental
Indenture, dated as of April 7, 2009)

•
4.65% Senior Notes due 2021 (issued pursuant to the Ninth Supplemental
Indenture, dated as of May 12, 2011 (the “Ninth Supplemental Indenture”))

•
6.05% Senior Notes due 2041 (issued pursuant to the Ninth Supplemental
Indenture)

•
5.20% Senior Notes due 2022 (issued pursuant to the Tenth Supplemental
Indenture, dated as of January 17, 2012 (the “Tenth Supplemental Indenture”))

•
6.50% Senior Notes due 2042 (issued pursuant to the Tenth Supplemental
Indenture)

•
3.60% Senior Notes due 2023 (issued pursuant to the Eleventh Supplemental
Indenture, dated as of January 22, 2013 (the “Eleventh Supplemental Indenture”))

•
5.15% Senior Notes due 2043 (issued pursuant to the Eleventh Supplemental
Indenture)

•
7.60% Senior Notes due 2024 (issued pursuant to the Twelfth Supplemental
Indenture, dated as of June 24, 2013 (the “Twelfth Supplemental Indenture”))

•
8.25% Senior Notes due 2029 (issued pursuant to the Twelfth Supplemental
Indenture)

•
4.15% Senior Notes due 2020 (issued pursuant to the Thirteenth Supplemental
Indenture, dated as of September 19, 2013 (the “Thirteenth Supplemental
Indenture”))

•
4.90% Senior Notes due 2024 (issued pursuant to the Thirteenth Supplemental
Indenture)

•
5.95% Senior Notes due 2043 (issued pursuant to the Thirteenth Supplemental
Indenture)

•
4.05% Senior Notes due 2025 (issued pursuant to the Fourteenth Supplemental
Indenture, dated as of March 12, 2015 (the “Fourteenth Supplemental Indenture”))

•
4.90% Senior Notes due 2035 (issued pursuant to the Fourteenth Supplemental
Indenture)

•
5.15% Senior Notes due 2045 (issued pursuant to the Fourteenth Supplemental
Indenture)

•
2.50% Senior Notes due 2018 (issued pursuant to the Fifteenth Supplemental
Indenture, dated as of June 23, 2015 (the “Fifteenth Supplemental Indenture”))

•
4.75% Senior Notes due 2026 (issued pursuant to the Fifteenth Supplemental
Indenture)

•
6.125% Senior Notes due 2045 (issued pursuant to the Fifteenth Supplemental
Indenture)

•
4.20% Senior Notes due 2027 (issued pursuant to the Sixteenth Supplemental
Indenture, dated as of January 17, 2017 (the “Sixteenth Supplemental
Indenture”))

•
5.30% Senior Notes due 2047 (issued pursuant to the Sixteenth Supplemental
Indenture)










